DETAILED ACTION

Summary
This Office Action is in response to the Appeal Brief filed May 18, 2022.
In view of the Appeal Brief filed May 18, 2022, the rejections of claims 1-3, 7-10, 13-15 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent December 20, 2021 have been maintained and presented below.
In view of the Appeal Brief filed May 18, 2022, the rejections of claims 4, 5, 11, 12, and 16-21 under 35 U.S.C. 103 previously presented in the Office Action sent December 20, 2021 have been modified and presented below.
Claims 1-5 and 7-21 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbat et al. (U.S. Pub. No. 2016/0167455 A1).
With regard to claim 13, Barbat et al. discloses an electrified vehicle, comprising:
a frame (102); and
a traction battery pack mounted to the frame (see Fig. 1); wherein
the traction battery pack includes an energy absorbing structure (126, Fig. 2-3) including
a plurality of fluid filled unit cells (130, Fig. 2 and see [0028] teaching “cells 130 are hollow” which is cited to read on the claimed “fluid filled” as the cells are filled with air), wherein
the plurality of fluid filled unit cells are mounted to an exterior facing surface of a wall of an enclosure assembly of the traction battery pack and therefore establish external components of the traction batter pack (as depicted in Fig. 1-3, the cited plurality of fluid filled unit cells 130 are mounted to the an exterior facing surface 124 of the a wall 120 of an enclosure assembly 10 and therefore establish external components of the traction batter pack as they are provided on the cited exterior facing surface 124 of the cited wall 120).
With regard to claim 14, Barbat et al. discloses wherein the frame includes
a first rail and a second rail that establish part of an underbody of the electric vehicle (104 and 204 depicted in Fig. 1), and 
the traction battery pack is mounted between the first rail and the second rail (as depicted in Fig. 1, the cited traction battery pack is mounted between the cited first rail and the cited second rail).
With regard to claim 15, Barbat et al. discloses wherein
each of the plurality of fluid filled unit cells includes an outer housing that includes a hollow chamber, and fluid is held within the hollow chamber (as depicted in Fig. 2-4, each of the cited plurality of fluid filled unit cells 130 includes an outer housing that includes a hollow chamber, and fluid is held within the hollow chamber such as the compressible air within the cited hollow chamber of each cited plurality of fluid filled unit cells 130).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbat et al. (U.S. Pub. No. 2016/0167455 A1) in view of Maguire et al. (U.S. Pub. No. 2015/0180006 A1).
With regard to claim 1, Barbat et al. discloses a battery pack, comprising:
an enclosure assembly (10, Fig. 1) including
a wall having an interior facing surface and an exterior facing surface (such as wall 120 depicted in Fig. 3 as having an interior facing surface 122 and an exterior facing surface 124); and
a battery received within the enclosure assembly and establishing an internal component of the battery pack (40 depicted in Fig. 1 as received within the enclosure assembly and establishing an internal component of the battery pack as it is received internally within the cited enclosure assembly), wherein
the enclosure assembly includes an energy absorbing structure (126, Fig. 2 and Fig. 3) comprised of
a plurality of fluid filled unit cells (130, Fig. 2 and see [0028] teaching “cells 130 are hollow” which is cited to read on the claimed “fluid filled” as they are filled with air), wherein
the plurality of fluid filled unit cells are mounted to the exterior facing surface of the wall and therefore establish external components of the batter pack (as depicted in Fig. 3, the cited plurality of fluid filled unit cells 130 are mounted to the cited exterior facing surface 124 of the cited wall 120 and therefore establish external components of the batter pack as they are provided on the cited exterior facing surface 124 of the cited wall 120).

Barbat et al. does not specifically teach the battery is a battery array.
However, Maguire et al. teaches a battery pack may include one or more arrays of battery cells (see [0002]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have substituted the battery of Barbat et al. for the battery of Maguire et al., which includes one or more arrays of battery cells, because the simple substitution of a known element known in the art to perform the same function, in the instant case a battery for a vehicle, supports a prima facie obviousness determination (see MPEP 2143 B). 
With regard to claim 2, independent claim 1 is obvious over Barbat et al. in view of Maguire et al. under 35 U.S.C. 103 as discussed above. Barbat et al. discloses wherein
each of the plurality of fluid filled unit cells is made of a compressible metallic material (see [0016-0017] teaching aluminum to absorb impact energy by elastic and plastic deformation).
With regard to claim 3, independent claim 1 is obvious over Barbat et al. in view of Maguire et al. under 35 U.S.C. 103 as discussed above. Barbat et al. discloses wherein
each of the plurality of fluid filled unit cells includes an outer housing that includes a hollow chamber, and fluid is held within the hollow chamber (as depicted in Fig. 2-4, each of the cited plurality of fluid filled unit cells 130 includes an outer housing that includes a hollow chamber and fluid, air, is held within the hollow chamber).
With regard to claim 8, independent claim 1 is obvious over Barbat et al. in view of Maguire et al. under 35 U.S.C. 103 as discussed above. Barbat et al. discloses wherein
the plurality of fluid filled unit cells are attached to a rigid plate of the wall of the enclosure assembly (such as depicted in Fig. 3, the cited plurality of fluid filled unit cells 130 are attached to a plate 120 of the wall of the enclosure assembly cited to read on the claimed “rigid plate” because it inherently comprises some degree of rigidity).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbat et al. (U.S. Pub. No. 2016/0167455 A1) in view of Maguire et al. (U.S. Pub. No. 2015/0180006 A1), and in further view of Reynolds et al. (U.S. Pub. No. 2014/0097052 A1).
With regard to claim 7, independent claim 1 is obvious over Barbat et al. in view of Maguire et al. under 35 U.S.C. 103 as discussed above. 
Barbat et al. does not disclose wherein at least one of the plurality of fluid filled unit cells include an hourglass shape.
However, Reynolds et al. discloses an energy absorbing structure comprising a fluid filled unit cell (see Title and Fig. 1A). Reynolds et al. is analogous art because Reynolds et al., like applicant and Barbat et al., is concerned with energy absorbing structures comprising fluid filled unit cells.
Reynolds et al. teaches the fluid filled unit cell can have an hourglass shape see Fig. 1A. Reynolds et al. teaches the design of the fluid filled unit cell geometry allows temporal energy management of the cell (see [0042]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the shape of the plurality of fluid filled unit cells of Barbat et al. to include the design of Reynolds et al. because it would have provided for temporal energy management of the cell.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbat et al. (U.S. Pub. No. 2016/0167455 A1) in view of Maguire et al. (U.S. Pub. No. 2015/0180006 A1), and in further view of Azeau (U.S. Pub. No. 2005/0248191 A1).
With regard to claims 9 and 10, independent claims 1 is obvious over Barbat et al. in view of Maguire et al. under 35 U.S.C. 103 as discussed above. Barbat et al. discloses wherein the plurality of fluid filled unit cells are arranged in an array of horizontal and vertical rows on the wall of the enclosure assembly (see Fig. 3).
Barbat et al., does not disclose wherein the plurality of fluid filled unit cells are arranged within the wall, sandwiched between a first rigid plate and a second rigid plate of the wall of the enclosure. 
However, Azeau discloses an energy absorbing structure for a vehicle (see Abstract). Azeau is analogous art because Azeau, like applicant and Barbat et al., is concerned with energy absorbing structures for vehicles. Azeau teaches an energy absorbing structure 32’ can be sandwiched between two layers 31 and 33 (see Fig. 3 cited to read on the claimed first and second rigid plates as they inherently comprise some degree of rigidity). Azeau teaches the protective layers protect the core energy absorbing (see Abstract).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the energy absorbing structure of Barbat et al. to include sandwiching the energy absorbing structure between two layers as suggested by Azeau because it would have led to protecting the energy absorbing structure. The cited first and second rigid plates suggested by Azeau in combination component 120 of Barbat et al. is cited to read on the claimed wall of the enclosure housing as it forms an outer boundary of the cited enclosure housing.
Claim(s) 4, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbat et al. (U.S. Pub. No. 2016/0167455 A1) in view of Maguire et al. (U.S. Pub. No. 2015/0180006 A1), and in further view of Totani et al. (U.S. Pub. No. 2010/0300824 A1).
With regard to claims 4, 5, 11, and 12, independent claim 1 and dependent claim 3 are obvious over Barbat et al. in view of Maguire et al. under 35 U.S.C. 103 as discussed above.
Barbat et al. does not teach a vent hole formed in the outer housing and a membrane that covers the vent hole.
However, Totani et al. teaches an energy absorbing structure (see for example 200, Fig. 10) comprising a plurality of fluid filled unit cells (3, Fig. 10-12 as filled with fluid inclusion 2). Totani et al. is analogous art because Totani et al., like applicant and Barbat et al., is concerned with energy absorbing structures comprising a plurality of fluid filled unit cells.
Totani et al. teaches a plurality of fluid filled unit cells can include a vent hole 34 formed in the outer housing component 30 and a membrane 35 that covers the vent hole and is configured to rupture as a pressure inside the outer housing increases allowing the fluid to escape through the vent hole to a location outside the outer housing (see Fig. 12 and see [0117-0120]; see [0084] exemplifying water in the fluid inclusion 2 which is cited to provide for the claimed “coolant” as fluid inclusion 2 is structurally capable of being used to transfer heat as it contains water as a major component). 
Totani et al. teaches the fluid filled unit cell design provides for absorbing shock energies efficiently (see [0121]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the design of the fluid filled unit cells of Barbat et al. to include the design of the fluid filled unit cells of Totani et al. because it would have provided for absorbing shock energies efficiently. 
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbat et al. (U.S. Pub. No. 2016/0167455 A1) in view of Totani et al. (U.S. Pub. No. 2010/0300824 A1).
With regard to claims 16-18, dependent claim 15 is anticipated by Barbat et al. in under 35 U.S.C. 102(a)(1) as discussed above. 
Barbat et al. does not teach a vent hole formed in the outer housing and a membrane that covers the vent hole.
However, Totani et al. teaches an energy absorbing structure (see for example 200, Fig. 10) comprising a plurality of fluid filled unit cells (3, Fig. 10-12 as filled with fluid inclusion 2). Totani et al. is analogous art because Totani et al., like applicant and Barbat et al., is concerned with energy absorbing structures comprising a plurality of fluid filled unit cells.
Totani et al. teaches a plurality of fluid filled unit cells can include a vent hole 34 formed in the outer housing component 30 and a membrane 35 that covers the vent hole and is configured to rupture as a pressure inside the outer housing increases allowing the fluid to escape through the vent hole to a location outside the outer housing (see Fig. 12 and see [0117-0120]; see [0084] exemplifying water in the fluid inclusion 2 which is cited to provide for the claimed “coolant” as fluid inclusion 2 is structurally capable of being used to transfer heat as it contains water as a major component). 
Totani et al. teaches the fluid filled unit cell design provides for absorbing shock energies efficiently (see [0121]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the design of the fluid filled unit cells of Barbat et al. to include the design of the fluid filled unit cells of Totani et al. because it would have provided for absorbing shock energies efficiently.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbat et al. (U.S. Pub. No. 2016/0167455 A1) in view of Totani et al. (U.S. Pub. No. 2010/0300824 A1), and in further view of Ginja et al. (U.S. Pub. No. 2020/0369230 A1).
With regard to claims 19 and 20, dependent claim 15 is obvious over Barbat et al. in view of Totani et al. under 35 U.S.C. 103 as discussed above.
Barbat et al., as modified above, does not teach wherein the outer housing comprises a first material and the membrane comprises a second material that is different from the first material.
However, Ginja et al. teaches an energy absorbing structure (see Title). Ginja et al. is analogous art because Ginja et al., like applicant and Barbat et al., is concerned with energy absorbing structures. Ginja et al. teaches the hollow body of the energy absorbing structure can be made from a composite of polyamide (see [0061]) in combination with fibers of carbon, glass, and aramid materials (see [0063]).
The material of Ginja et al., like that of modified Barbat et al., is intended to form a hollow shock/impact absorbing structure for a vehicle. 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the composite material of Ginja et al., the polyamide and fibers of carbon, glass, and aramid materials, for the material of the cited outer housing and cited membrane of Barbat et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a hollow body of an energy absorbing structure, supports a prima facie obviousness determination (see MPEP 2144.07). 
The selection of the composite material of Ginja et al. for the cited outer housing and cited membrane of Barbat et al., as modified above, teaches the claimed out housing comprises a first material (such as comprising a first carbon material) and the membrane comprises a different second material (such as comprising polyamide and glass fibers which is cited to read on the claimed “nylon fabric” as it is a material including fiber and polyamide).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbat et al. (U.S. Pub. No. 2016/0167455 A1) in view of Maguire et al. (U.S. Pub. No. 2015/0180006 A1), Totani et al. (U.S. Pub. No. 2010/0300824 A1), and Reynolds et al. (U.S. Pub. No. 2014/0097052 A1).
With regard to claim 21, Barbat et al. discloses a battery pack, comprising:
an enclosure assembly (10, Fig. 1) including
a wall having an interior facing surface and an exterior facing surface (such as wall 120 depicted in Fig. 3 as having an interior facing surface 122 and an exterior facing surface 124); and
a battery received within the enclosure assembly and establishing an internal component of the battery pack (40 depicted in Fig. 1 as received within the enclosure assembly and establishing an internal component of the battery pack as it is received internally within the cited enclosure assembly), wherein
the battery is closer to the interior facing surface than the exterior facing surface (as depicted in Fig. 1-3, the cited battery 40 is closer to the cited interior facing surface 122 than the cited exterior facing surface 124), wherein
the enclosure assembly includes an energy absorbing structure (126, Fig. 2 and Fig. 3) comprised of
a plurality of fluid filled unit cells (130, Fig. 2 and see [0028] teaching “cells 130 are hollow” which is cited to read on the claimed “fluid filled” as they are filled with air), wherein
the plurality of fluid filled unit cells are mounted to the exterior facing surface of the wall and therefore establish external components of the batter pack (as depicted in Fig. 3, the cited plurality of fluid filled unit cells 130 are mounted to the cited exterior facing surface 124 of the cited wall 120 and therefore establish external components of the batter pack as they are provided on the cited exterior facing surface 124 of the cited wall 120), wherein
each of the plurality of fluid filled unit cells includes an outer housing that includes a hollow chamber, and fluid is held within the hollow chamber (as depicted in Fig. 2-4, each of the cited plurality of fluid filled unit cells 130 includes an outer housing that includes a hollow chamber, and fluid is held within the hollow chamber such as the compressible air within the cited hollow chamber of each cited plurality of fluid filled unit cells 130).

Barbat et al. does not specifically teach the battery is a battery array.
However, Maguire et al. teaches a battery pack may include one or more arrays of battery cells (see [0002]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have substituted the battery of Barbat et al. for the battery of Maguire et al., which includes one or more arrays of battery cells, because the simple substitution of a known element known in the art to perform the same function, in the instant case a battery for a vehicle, supports a prima facie obviousness determination (see MPEP 2143 B).
Barbat et al. does not teach a vent hole formed in the outer housing and a membrane that covers the vent hole.
However, Totani et al. teaches an energy absorbing structure (see for example 200, Fig. 10) comprising a plurality of fluid filled unit cells (3, Fig. 10-12 as filled with fluid inclusion 2). Totani et al. is analogous art because Totani et al., like applicant and Barbat et al., is concerned with energy absorbing structures comprising a plurality of fluid filled unit cells.
Totani et al. teaches a plurality of fluid filled unit cells can include a vent hole 34 formed in the outer housing component 30 and a membrane 35 that covers the vent hole and is configured to rupture as a pressure inside the outer housing increases allowing the fluid to escape through the vent hole to a location outside the outer housing (see Fig. 12 and see [0117-0120]). 
Totani et al. teaches the fluid filled unit cell design provides for absorbing shock energies efficiently (see [0121]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the design of the fluid filled unit cells of Barbat et al. to include the design of the fluid filled unit cells of Totani et al. because it would have provided for absorbing shock energies efficiently.
Barbat et al., as modified above, does not teach wherein the fluid filled unit cells include a shape having a mid-section including a first diameter smaller than a second diameter of each of first and second sections.
However, Reynolds et al. discloses an energy absorbing structure comprising a fluid filled unit cell (see Title and Fig. 2). Reynolds et al. is analogous art because Reynolds et al., like applicant and Barbat et al., is concerned with energy absorbing structures comprising fluid filled unit cells.
Reynolds et al. teaches the outer housing includes a first section, a second section, and a mid-section including a first diameter smaller than a second diameter of each of the first and second sections (see annotated Fig. 2 below depicting a first section such as the top most portion, a second section such as the bottom most portion, and a mid-section between the first and second sections including a vent hole and a first diameter smaller than a second diameter of each of the first and second sections).

    PNG
    media_image1.png
    490
    334
    media_image1.png
    Greyscale

Annotated Fig. 2

Reynolds et al. teaches the design of the fluid filled unit cell geometry allows temporal energy management of the cell (see [0042]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the shape of the plurality of fluid filled unit cells of Barbat et al., as modified above, to include the design of Reynolds et al. because it would have provided for temporal energy management of the cell.

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive.
Applicant argues in the response that the cited fluid filled unit cells 130 of Barbat are not fluid filled because the open ends of the tubes would not be capable of containing any fluid. However, this argument is not persuasive. 
Air, a fluid, is contained in the hollow portions of the cited fluid filled unit cells 130 of Barbat, regardless of the open ends of tubes 130. 
Applicant argues in the response that since Barbat denotes 40 as a battery for powering an electric vehicle, it is improper to equate battery 40 and battery support 50 as the claimed “battery pack”. However, this argument is not persuasive. 
Nothing about denoting 40 as a “battery” precludes battery 40 and battery support 50 as reading on the claimed “battery pack”. 
The instant specification similarly teaches batteries 20 within battery support walls 38/42/46 as forming a “battery pack” 18 (see Fig. 4).
Applicant argues in the response that there is no nexus for providing for temporal energy management of the cell and the hourglass shape because Reynolds only teaches variation in wall thickness can be used to tailor temporal energy management profile of the cell. However, this argument is not persuasive.
Reynolds is cited to teach the geometry/shape of the hourglass shaped cells allows for temporal energy management of the cell (see [0042]), which includes thicknesses at different lengths/heights along the shaped sidewalls of the cell.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 7, 2022